By the Court, Sawyer, C. J.:
This appeal is from an order granting an injunction and appointing a receiver. The whole argument of appellants is based upon the idea that the principal object of this suit is to restrain the prosecution of another suit by one of the defendants in this suit, The Tehama County Stock Breeders’ Association, against the plaintiffs herein, to determine an adverse claim to the land in question; whereas such relief can hardly be said to be in any sense the object of the suit. It is true, the plaintiffs ask that the prosecution of said suit be restrained, but this is merely an incident, rather than the object of the suit. It may be true, that, as between the plaintiffs and The Tehama County Stock Breeders’ Association, the title to the land might be determined in the other suit, but all the relief demanded could not be had in that suit, for as to an important portion of the relief sought, Doll and Simpson, and especially Hoag, were necessary parties. The Tehama County Stock Breeders’ Association is alleged to be but a fraudulent instrument, created and managed by the other defendants, for the express purpose of perpetrating the fraud complained of, and against which relief is sought. If the facts stated in the complaint are true, plaintiffs acquired the title to the land, and the defendants are properly restrained from selling, or incumbering the land, till the rights of the parties can be determined. So, also, we think the record shows a proper case for restraining an appropriation of the crops, and for a receiver. It is not a question of rents and profits, merely, during the time for redemption. That time had already expired, and the plain*480tiff had obtained the Sheriff’s deed, and was entitled to the possession of the land. The growing crops belonged to the plaintiffs as a part of the land. The principal parties are alleged to be insolvent, and all the transactions on the part of the defendants, on the theory of the complaint, constitute a scheme to defraud the plaintiffs, to which the pretended tenant in possession, as well as the other defendants, was a party. We think there is, clearly, a cause of action stated, both for an injunction and a receiver. If the tenant in possession is entitled to anything for his services in cultivating the land during the time for redemption, he is a party to the suit, and his equities can be adjusted when the affairs of the receivership are settled up.
The only question really is, whether the injunction is too broad. If too broad, it is in respect to restraining the prosecution of the other suit. In the order for the injunction is this clause, which the argument of the appellant assumes to be the whole of the injunction : “ It is further ordered that all proceedings in the case of The Tehama County Stock Breeders’ Association v. F. E. Corcoran et al., now pending in this Court, he stayed until the further order of this Court.” This can hardly be said to be an injunction at all. It is, perhaps, out of place in the order for an injunction. The order itself is proper, but it should properly have been made in the other suit, staying the proceeding till both could be heard. It would have been perfectly proper there. But, after all, it is but an order staying proceedings in the same Court in another suit, till the Court itself shall further order, hut it does not say in what proceeding the further order shall be made. There is nothing prohibiting the defendants from applying to the Court in either ease for permission to proceed, and there is nothing prohibiting the Court from proceeding whenever the Court itself shall, in its discretion, make the further order. It is, at the worst, simply a proper order made in the wrong place staying the proceeding till the Court itself making the order shall choose to proceed. The whole matter in both proceedings is under the control *481of the same Court. The parties could not proceed unless the Court itself should co-operate, and it would be very difficult to make a case of contempt out of it. We do not see that the parties can he injured, and if not made where it is, the order would doubtless be made in the proper place.
Order affirmed.
Mr. Justice Rhodes expressed no opinion.
Mr. Justice Sprague, having been of counsel, did not sit-in this case.